DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 14 is directed to a tangible, non-transitory computer readable medium which 
stores a computer program; however, the claim recites “the method comprising the stops of” thus is a mixed-type claim, as MPEP 2173.05(p) states “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.”  Appropriate correction is required.  Claims 15 and 16 are rejected for at least the reason of their respective dependency from independent claim 14.      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Upston et al. (US 2014/0069279).   
With regard to claims 1 and 14, Upston teaches a method of performing a frothing cycle for milk 
in a frothing apparatus container (1820) by injecting steam (steam ejected from nozzle 1812, para. [0208]) mixed with air into the milk in the container (milk in container 1820, para. [0206]), the method comprising the steps of: 1a) determining a back pressure of a wand (1811) having a distal end (1812) that is submersible in milk in the container (1820)(FIG. 18); 1b) determining a pressure set point, dependent upon the determined back pressure, to be established by an air pump (1808); and 1c) enabling the air pump (1808) at a pump power dependent upon the determined pressure set point (“In an embodiment, a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811. In this embodiment, the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter.”, para. [0209]).   Furthermore, the MCU 1817 is is defined as a micro process control unit which would necessarily include a computer readable medium to store processing instructions in addition to user storable commands/inputs.   
	Upston does not explicitly teach a desired pressure profile; however, as Upston does teach that the pressure sensor 1830 can be used in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811 and to enable the MCU to stop the steam function and/or alert user of a problem in addition to providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter, it is submitted that such 
With regard to claims 2 and 15, Upston teaches prior to the determining of the wand back pressure, the steps of: 2a) receiving a frothing cycle command; and 2b) activating a flow of steam to the wand (“An alternative semi-automatic operation—a user can select a (factory pre-set or custom) temperature, such that when a user froths milk, a sensor recognises and/or calculates an approach of user selected temperature and indicates to the user via audio and or visually displayed feedback to switch off the steam delivery”, para. [0207]).
With regard to claims 3 and 16, Upston teaches determining, prior to the determining of the wand back pressure, if a temperature of the milk in the container is less than a predetermined temperature, and disabling the air pump (“The temperature sensor 1813 measures the temperature and transmits the relevant signal to the MCU 1817. The MCU then causes the display of the milk temperature 1821. Preferably, the display 1821 is located on a front panel of the espresso machine or stand alone milk frothing device. The milk temperature can be preset by the user using a separate control located in an interface. When the milk in the container 1820 reaches a predetermined temperature both the solenoid 1805 and the air pump 1808 are disabled or deactivated. When the solenoid 1805 is deactivated, the steam passageway to the wand 1811 is open to the atmosphere 1805”, para. [0204]).
With regard to claim 4, Upston teaches after the step (2b) and prior to the step (1b), the steps of: 4a) if the temperature of the milk in the container exceeds the predetermined temperature;
4aa) disabling the flow of steam; 4ab) presenting status information; and 4ac) concluding the frothing cycle for the milk in the container (“The temperature sensor 1813 measures the temperature and transmits the relevant signal to the MCU 1817. The MCU then causes the display of the milk temperature 1821. Preferably, the display 1821 is located on a front panel of the espresso machine or stand alone milk frothing device. The milk temperature can be preset by the user using a separate control located in an interface. When the milk in the container 1820 reaches a predetermined temperature both the solenoid 
With regard to claim 5, Upston teaches the steps (1a), (1b), and (1c) are performed only if the air pump has been inactive for more than a first time-period (“The air pump can act independently such that it can activate and deactivate according to a preset temperature, time and or combined logic”, para. [0205]).
With regard to claim 6, with regard to the limitation of after the step (1c), the steps of: if the temperature of the milk in the container is less than the predetermined temperature, periodically performing the steps (1a), (1b), and (1c), such a limitation would have been obvious to one of ordinary skill in the art as a matter of routine experimentation as Upston teaches that a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 181 (para. [0209]) and the temperature sensor 1813 measures the temperature of the milk in the container 1820 and then appropriate signal is transmitted to the micro processor 1817. The micro processor causes a display 1821 on the body to show the milk temperature (para. [0206]).   
With regard to claim 7, with regard to the limitation of if the temperature of the milk in the container is less than the predetermined temperature, periodically performing the steps of; 7a) if the wand back pressure is less than a minimum threshold, disabling the air pump; 7b) if the wand back pressure is not less than the minimum threshold and is less than the pressure set point, increasing the air pump power; and 7c) if the wand back pressure is not less than the minimum threshold and is greater than the pressure set point, decreasing the air pump power, such a limitation would have been obvious to one of ordinary skill in the art as a matter of routine experimentation as Upston teaches that a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 181 (para. [0209]) and the temperature sensor 1813 measures the temperature of the milk in the container 1820 and then appropriate signal is transmitted to the micro processor 1817. The micro processor causes a display 1821 on the body to show the milk temperature (para. [0206]).   Furthermore,  the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for 
With regard to claim 8, with regard to the limitation of if the temperature of the milk in the container is greater than the predetermined temperature: 8a) disabling the air pump; 8b) if the temperature of the milk in the container is greater than a target temperature; 8ba) disabling the flow of steam; and 8bb) presenting status information; 8c) if the wand back pressure is greater than a blockage threshold; 8ca) presenting blockage status information; and 8cb) concluding the frothing cycle for the milk in the container, such a limitation would have been obvious to one of ordinary skill in the art as a matter of routine experimentation as Upston teaches that a pressure sensor 1830 can be use in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 181 (para. [0209]) and the temperature sensor 1813 measures the temperature of the milk in the container 1820 and then appropriate signal is transmitted to the micro processor 1817. The micro processor causes a display 1821 on the body to show the milk temperature (para. [0206]).   Furthermore,  the pressure sensor is coupled to steam path between the venturi 1806 and steam wand 1811. It would be appreciated that this enables: detection of the steam wand being partially or fully blocked (typically due to a build up of residue in steam wand outlets), which would enable the MCU to stop the steam function and/or alert user of problem; and providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter (para. [0209]).  
With regard to claim 9, Upston teaches an apparatus for performing a frothing cycle (FIG. 18) for 
milk in a frothing apparatus container (1820) by injecting steam mixed with air into the milk in the container (1820)(para. [0208]), the apparatus comprising: a processor (1817); a steam source (1801/1802) for providing a flow of steam to a steam wand (1811) having a distal end that is submersible in the milk in the container (1820)(FIG. 18); the steam wand (1811); a temperature sensor (1813) for measuring a temperature of the milk in the container (1820); an air pump (1808) for providing a flow of air to the steam wand (1811); a pressure sensor (1830) for measuring back pressure of air in the steam wand (1811); and a non-transitory tangible storage device storing a software program (1815) for directing the processor to perform a method comprising the steps of: a method of performing a frothing cycle for milk in a frothing apparatus container (1820) by injecting steam (steam ejected from nozzle 1812, para. 
	Upston does not explicitly teach a desired pressure profile; however, as Upston does teach that the pressure sensor 1830 can be used in enabling the processor MCU 1817 to monitor the steam pressure at the steam wand 1811 and to enable the MCU to stop the steam function and/or alert user of a problem in addition to providing live/real-time feedback of combined steam/air pressure for allowing the MCU to control that air pump flow rate to achieve a preset pressure parameter, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the cited embodiment of Upston, such that a desired pressure profile is utilized in determining a pressure set point, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to claim 10, Upston teaches wherein the method further comprises, prior to the determining of wand back pressure, the steps of: 10a) receiving a frothing cycle command; and 10b) activating a flow of steam to the wand  (“An alternative semi-automatic operation—a user can select a (factory pre-set or custom) temperature, such that when a user froths milk, a sensor recognises and/or calculates an approach of user selected temperature and indicates to the user via audio and or visually displayed feedback to switch off the steam delivery”, para. [0207]).

With regard to claim 12, Upston teaches wherein the steam source is a boiler (1804, para. [0206])(FIG. 18).
With regard to claim 13, Upston teaches wherein the steam source is a flow through steam element (1804, para. [0206])(FIG. 18)..
With regard to claim 14, Upston teaches A tangible, non-transitory computer readable medium storing a computer program for directing a processor to perform a frothing cycle for milk in a frothing apparatus container by injecting steam mixed with air into the milk in the container, the method comprising the steps of: 14a) determining a back pressure of a wand having a distal end that is submersible in the milk in the container; 14b) determining a pressure set point, dependent upon the determined back pressure and a desired pressure profile, to be established by an air pump; and 14c) enabling the air pump at a pump power dependent upon the determined pressure set point.
With regard to claim 15, Upston teaches prior to the determining of the wand back pressure, the steps of: 15a) receiving a frothing cycle command; and 15b) activating a flow of steam to the wand.
With regard to claim 16, Upston teache the method further comprises determining, prior to the determining of the wand back pressure, if a temperature of the milk in the container is less than a predetermined temperature and disabling the air pump.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761